UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-05085 Capital Income Builder (Exact Name of Registrant as Specified in Charter) 333 South Hope Street, Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: October 31 Date of reporting period: July 31, 2011 Vincent P. Corti Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Kathryn A. Sanders O’Melveny & Myers LLP 400 South Hope Street, 10th Floor Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Schedule of Investments Capital Income Builder® Investment portfolio July 31, 2011 unaudited Common stocks — 74.30% Shares Value CONSUMER STAPLES — 13.22% Philip Morris International Inc. $ Altria Group, Inc. Kraft Foods Inc., Class A PepsiCo, Inc. Lorillard, Inc. Nestlé SA Foster’s Group Ltd. Diageo PLC Coca-Cola Co. ConAgra Foods, Inc. Wesfarmers Ltd. Kimberly-Clark Corp. Imperial Tobacco Group PLC Reynolds American Inc. Kellogg Co. Sara Lee Corp. H.J. Heinz Co. Koninklijke Ahold NV Philip Morris CR as Orior AG Axfood AB TELECOMMUNICATION SERVICES — 10.37% AT&T Inc. Singapore Telecommunications Ltd. Verizon Communications Inc. CenturyLink, Inc. América Móvil, SAB de CV, Series L (ADR) BCE Inc. (CAD denominated) BCE Inc. France Télécom SA Belgacom SA Vodafone Group PLC Koninklijke KPN NV Telefónica Czech Republic, AS Elisa Oyj, Class A1 Türk Telekomünikasyon AS, Class D KT Corp. KT Corp. (ADR) OJSC Mobile TeleSystems (ADR) TeliaSonera AB Turkcell Iletisim Hizmetleri AS2 Telekom Austria AG, non-registered shares DiGi.Com Bhd. Advanced Info Service PCL Bezeq — The Israel Telecommunication Corp. Ltd. Philippine Long Distance Telephone Co. Partner Communications Co. Ltd. Telkom SA Ltd. Frontier Communications Corp., Class B Telefónica, SA Hutchison Telecommunications Hong Kong Holdings Ltd. Portugal Telecom, SGPS, SA FINANCIALS — 9.36% HCP, Inc. Link Real Estate Investment Trust1 Bank of China Ltd., Class H HSBC Holdings PLC (Hong Kong) HSBC Holdings PLC (United Kingdom) Sampo Oyj, Class A BNP Paribas SA JPMorgan Chase & Co. Industrial and Commercial Bank of China Ltd., Class H Prudential PLC Westpac Banking Corp. Banco Santander (Brasil) SA, units Banco Santander (Brasil) SA, units (ADR) Westfield Group Bank of Nova Scotia China Construction Bank Corp., Class H CapitaCommercial Trust1 CapitaMall Trust, units Banco Santander, SA Ascendas Real Estate Investment Trust1 Fidelity National Financial, Inc.1 Royal Bank of Canada Canadian Imperial Bank of Commerce (CIBC) Wells Fargo & Co. Hudson City Bancorp, Inc. Hang Seng Bank Ltd. Banco Bradesco SA, preferred nominative Chimera Investment Corp. Mapletree Industrial Trust1 Société Générale Itaú Unibanco Holding SA, preferred nominative Weingarten Realty Investors Arthur J. Gallagher & Co. Astoria Financial Corp.1 CDL Hospitality Trusts Credit Suisse Group AG Frasers Centrepoint Trust1 Old Republic International Corp. Starwood Property Trust, Inc. Champion Real Estate Investment Trust Equity Residential, shares of beneficial interest CapitaRetail China Trust1 Sunway Real Estate Investment Trust United Bankshares, Inc. Cache Logistics Trust1 Unibail-Rodamco SE, non-registered shares Westfield Retail Trust Westfield Retail Trust, units K-REIT Asia Bank of New York Mellon Corp. Colony Financial, Inc. Parkway Life Real Estate Investment Trust New York Community Bancorp, Inc. Fannie Mae2 Freddie Mac2 UTILITIES — 8.91% Scottish and Southern Energy PLC GDF SUEZ National Grid PLC Dominion Resources, Inc. Power Assets Holdings Ltd. FirstEnergy Corp. Exelon Corp. Southern Co. CEZ, a s Progress Energy, Inc. Public Service Enterprise Group Inc. PPL Corp. Duke Energy Corp. DTE Energy Co. Ratchaburi Electricity Generating Holding PCL1 Xcel Energy Inc. NextEra Energy, Inc. PG&E Corp. Electricity Generating PCL1 International Power PLC E.ON AG Entergy Corp. Consolidated Edison, Inc. NiSource Inc. Pinnacle West Capital Corp. SUEZ Environnement Co. Ameren Corp. ENERGY — 6.88% Royal Dutch Shell PLC, Class B Royal Dutch Shell PLC, Class B (ADR) Royal Dutch Shell PLC, Class A (ADR) ConocoPhillips Eni SpA Husky Energy Inc. Sasol Ltd. Enbridge Inc. Woodside Petroleum Ltd. BP PLC TOTAL SA TOTAL SA (ADR) Türkiye Petrol Rafinerileri AS OAO LUKOIL (ADR) Statoil ASA Spectra Energy Corp HEALTH CARE — 6.33% Novartis AG Abbott Laboratories Merck & Co., Inc. Bristol-Myers Squibb Co. Pfizer Inc Johnson & Johnson GlaxoSmithKline PLC Sonic Healthcare Ltd. Bayer AG Roche Holding AG Orion Oyj, Class B Oriola-KD Oyj, Class B INDUSTRIALS — 4.62% Siemens AG MAp Group1 Lockheed Martin Corp. Legrand SA Singapore Technologies Engineering Ltd Waste Management, Inc. Hutchison Port Holdings Trust2,3 Hutchison Port Holdings Trust2 FirstGroup PLC1 Leighton Holdings Ltd. Hays PLC1 Watsco, Inc. BAE Systems PLC Hopewell Highway Infrastructure Ltd. SMRT Corp. Ltd. Singapore Post Private Ltd. SATS Ltd. Securitas AB, Class B Jardine Matheson Holdings Ltd. Uponor Oyj Norfolk Southern Corp. Geberit AG Schneider Electric SA BELIMO Holding AG Emerson Electric Co. Seco Tools AB, Class B IMI PLC AB SKF, Class B SIA Engineering Co. Ltd. Österreichische Post AG Steelcase Inc., Class A United Technologies Corp. Jiangsu Expressway Co. Ltd., Class H Spirax-Sarco Engineering PLC Interserve PLC Pitney Bowes Inc. INFORMATION TECHNOLOGY — 4.57% HTC Corp. Quanta Computer Inc.2 Delta Electronics, Inc. Cielo SA, ordinary nominative MediaTek Inc. Maxim Integrated Products, Inc. Redecard SA, ordinary nominative Siliconware Precision Industries Co., Ltd.1 VTech Holdings Ltd.1 Intel Corp. Compal Electronics, Inc. Wistron Corp.2 Analog Devices, Inc. Paychex, Inc. Canon, Inc. Xilinx, Inc. Playtech Ltd. Neopost SA Automatic Data Processing, Inc. Kingboard Laminates Holdings Ltd. Halma PLC Oakton Ltd. CONSUMER DISCRETIONARY — 4.19% McDonald’s Corp. Home Depot, Inc. Daimler AG OPAP SA Time Warner Cable Inc. British Sky Broadcasting Group PLC Darden Restaurants, Inc. William Hill PLC1 Marks and Spencer Group PLC Greene King PLC1 Genuine Parts Co. Kingfisher PLC Stella International Holdings Ltd. TUI Travel PLC Esprit Holdings Ltd. Intercontinental Hotels Group PLC Leggett & Platt, Inc. Halfords Group PLC Ekornes ASA1 Kesa Electricals PLC Bijou Brigitte modische Accessoires AG Headlam Group PLC TAKKT AG Aristocrat Leisure Ltd. GAME Group PLC MATERIALS — 2.28% Amcor Ltd. China Steel Corp. CRH PLC E.I. du Pont de Nemours and Co. Koninklijke DSM NV RPM International, Inc.1 Fletcher Building Ltd. Israel Chemicals Ltd. Akzo Nobel NV Rautaruukki Oyj Symrise AG voestalpine AG MISCELLANEOUS — 3.57% Other common stocks in initial period of acquisition Total common stocks (cost: $52,580,451,000) Preferred stocks — 0.07% FINANCIALS — 0.04% Public Storage, Inc., Series F, 6.45% HSBC Holdings PLC, Series 2, 8.00% UTILITIES — 0.03% Southern Co. 5.625% Total preferred stocks (cost: $50,003,000) Shares or Convertible securities — 0.18% principal amount UTILITIES — 0.11% PPL Corp. 9.50% convertible preferred 2013, units CONSUMER DISCRETIONARY — 0.03% TUI Travel PLC 4.90% convertible notes 2017 £ TUI Travel PLC 6.00% convertible notes 2014 £ CONSUMER STAPLES — 0.02% Universal Corp. 6.75% convertible preferred INDUSTRIALS — 0.01% United Continental Holdings, Inc. 6.00% convertible preferred 2030 FINANCIALS — 0.01% Old Republic International Corp. 8.00% convertible notes 2012 $ Washington Mutual, Inc., Series R, 7.75% noncumulative convertible preferred2 Fannie Mae 5.375% convertible preferred 20322 Total convertible securities (cost: $232,104,000) Principal amount Value Bonds & notes — 21.62% ) ) MORTGAGE-BACKED OBLIGATIONS4 — 6.77% Fannie Mae 4.89% 2012 $ $ Fannie Mae, Series 2002-T11, Class B, 5.341% 2012 Fannie Mae, Series 2002-15, Class PG, 6.00% 2017 Fannie Mae 5.00% 2018 Fannie Mae 4.50% 2019 Fannie Mae 5.50% 2019 Fannie Mae 4.50% 2020 Fannie Mae 5.50% 2020 Fannie Mae, Series 2006-78, Class CG, 4.50% 2021 Fannie Mae 6.00% 2021 Fannie Mae, Series 2003-48, Class TJ, 4.50% 2022 Fannie Mae 5.00% 2023 Fannie Mae 4.00% 2024 Fannie Mae 4.00% 2024 Fannie Mae 4.00% 2024 Fannie Mae 4.00% 2024 Fannie Mae 4.50% 2024 Fannie Mae 4.50% 2024 Fannie Mae 4.50% 2024 Fannie Mae 4.50% 2024 Fannie Mae 6.00% 2024 Fannie Mae 6.00% 2024 80 87 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.00% 2026 Fannie Mae 3.00% 2026 Fannie Mae 3.50% 2026 Fannie Mae 3.50% 2026 Fannie Mae 6.00% 2026 Fannie Mae 6.00% 2026 Fannie Mae 6.00% 2027 Fannie Mae 6.00% 2028 Fannie Mae 6.00% 2028 Fannie Mae 6.00% 2028 Fannie Mae 6.00% 2028 Fannie Mae, Series 2001-25, Class ZA, 6.50% 2031 Fannie Mae 5.00% 2035 Fannie Mae, Series 2005-68, Class PG, 5.50% 2035 Fannie Mae, Series 2006-32, Class OA, principal only, 0% 2036 Fannie Mae, Series 2006-51, Class PO, principal only, 0% 2036 Fannie Mae, Series 2006-56, Class OG, principal only, 0% 2036 Fannie Mae, Series 2006-96, Class OP, principal only, 0% 2036 Fannie Mae, Series 2006-65, Class PF, 0.467% 20365 Fannie Mae, Series 2006-101, Class PC, 5.50% 2036 Fannie Mae, Series 2006-106, Class HG, 6.00% 2036 Fannie Mae, Series 2006-43, Class PX, 6.00% 2036 Fannie Mae 6.00% 2036 Fannie Mae, Series 2006-49, Class PA, 6.00% 2036 Fannie Mae 6.00% 2036 Fannie Mae 6.00% 2036 Fannie Mae 6.00% 2036 Fannie Mae 6.00% 2036 Fannie Mae 7.00% 2036 Fannie Mae 7.50% 2036 Fannie Mae, Series 2007-37, Class AP, 5.25% 2037 Fannie Mae, Series 2007-40, Class PT, 5.50% 2037 Fannie Mae, Series 2007-33, Class HE, 5.50% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.50% 2037 Fannie Mae 6.50% 2037 Fannie Mae 6.50% 2037 Fannie Mae 6.50% 2037 Fannie Mae 7.00% 2037 Fannie Mae 7.00% 2037 Fannie Mae 7.50% 2037 Fannie Mae 7.50% 2037 Fannie Mae 7.50% 2037 Fannie Mae 7.50% 2037 Fannie Mae 7.50% 2037 Fannie Mae 5.121% 20385 Fannie Mae 5.366% 20385 Fannie Mae 5.474% 20385 Fannie Mae 5.50% 2038 Fannie Mae 5.50% 2038 Fannie Mae 5.50% 2038 Fannie Mae 5.50% 2038 Fannie Mae 5.50% 2038 Fannie Mae 5.50% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 7.00% 2038 Fannie Mae 3.55% 20395 Fannie Mae 3.564% 20395 Fannie Mae 3.58% 20395 Fannie Mae 3.637% 20395 Fannie Mae 3.671% 20395 Fannie Mae 3.746% 20395 Fannie Mae 3.791% 20395 Fannie Mae 3.814% 20395 Fannie Mae 3.827% 20395 Fannie Mae 3.85% 20395 Fannie Mae 3.899% 20395 Fannie Mae 3.942% 20395 Fannie Mae 3.959% 20395 Fannie Mae 6.00% 2039 Fannie Mae 3.50% 2040 Fannie Mae 3.50% 2040 Fannie Mae 3.50% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 5.00% 2040 Fannie Mae 5.00% 2040 Fannie Mae 5.00% 2040 Fannie Mae 5.00% 2040 Fannie Mae 3.50% 2041 Fannie Mae 3.50% 2041 Fannie Mae 3.50% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.50% 2041 Fannie Mae 6.50% 2041 Fannie Mae, Series 2001-50, Class BA, 7.00% 2041 Fannie Mae, Series 2002-W3, Class A-5, 7.50% 2041 Fannie Mae 7.00% 2047 Freddie Mac, Series 2890, Class KT, 4.50% 2019 Freddie Mac 5.50% 2019 Freddie Mac, Series 2642, Class BL, 3.50% 2023 Freddie Mac, Series 2626, Class NG, 3.50% 2023 Freddie Mac 5.50% 2023 Freddie Mac, Series 1617, Class PM, 6.50% 2023 Freddie Mac, Series 3135, Class OP, principal only, 0% 2026 Freddie Mac 6.00% 2026 Freddie Mac 6.00% 2026 Freddie Mac 5.50% 2027 Freddie Mac 6.50% 2027 Freddie Mac, Series 2153, Class GG, 6.00% 2029 Freddie Mac, Series 2122, Class QM, 6.25% 2029 Freddie Mac 6.50% 2032 Freddie Mac, Series 3061, Class PN, 5.50% 2035 Freddie Mac, Series 3136, Class OP, principal only, 0% 2036 Freddie Mac, Series 3155, Class FO, principal only, 0% 2036 Freddie Mac, Series 3149, Class MO, principal only, 0% 2036 Freddie Mac, Series 3147, Class OD, principal only, 0% 2036 Freddie Mac, Series 3149, Class AO, principal only, 0% 2036 Freddie Mac, Series 3117, Class OG, principal only, 0% 2036 Freddie Mac, Series 3156, Class NG, 6.00% 2036 Freddie Mac, Series 3286, Class JN, 5.50% 2037 Freddie Mac 5.684% 20375 Freddie Mac, Series 3271, Class OA, 6.00% 2037 Freddie Mac 5.00% 2038 Freddie Mac 5.00% 2038 Freddie Mac 5.00% 2038 Freddie Mac 5.00% 2038 Freddie Mac 5.00% 2038 Freddie Mac 5.00% 2038 Freddie Mac 5.00% 2038 44 47 Freddie Mac 5.041% 20385 Freddie Mac 5.50% 2038 Freddie Mac 5.527% 20385 Freddie Mac 5.901% 20385 Freddie Mac 3.542% 20395 Freddie Mac 5.00% 2039 Freddie Mac 5.00% 2039 Freddie Mac 5.00% 2040 Freddie Mac 4.00% 2041 Freddie Mac 4.00% 2041 Freddie Mac 5.00% 2041 Freddie Mac 5.00% 2041 Freddie Mac 5.00% 2041 Freddie Mac 5.00% 2041 Freddie Mac 5.00% 2041 Freddie Mac 5.00% 2041 Freddie Mac 5.00% 2041 Freddie Mac 5.00% 2041 Freddie Mac 6.50% 2047 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2001-C1, Class F, 6.863% 20353,5 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2004-CIBC10, Class A-3, 4.184% 2037 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2004-CBX, Class A-5, 4.654% 2037 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2005-CB12, Class A-4, 4.895% 2037 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2003-ML1, Class A-1, 3.972% 2039 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2005-LDP3, Class A-4B, 4.996% 20425 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2005-CIBC13, Class A-4, 5.278% 20435 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2005-CIBC13, Class A-M, 5.319% 20435 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2006-CIBC14, Class A-4, 5.481% 20445 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2006-LDP7, Class A-4, 5.88% 20455 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2011-C4, Class A-2, 3.341% 20463 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2011-C3A, Class A-2, 3.673% 20463 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2005-LDP1, Class A-2, 4.625% 2046 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2007-LDPX, Class A-2, 5.434% (undated) J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2007-CB19, Class A-4, 5.741% 20495 Government National Mortgage Assn., Series 2005-7, Class AO, principal only, 0% 2035 Government National Mortgage Assn., Series 2007-8, Class LO, principal only, 0% 2037 Government National Mortgage Assn. 4.50% 2037 Government National Mortgage Assn. 4.00% 2038 Government National Mortgage Assn. 4.50% 2038 Government National Mortgage Assn. 3.50% 2040 Government National Mortgage Assn. 4.00% 2040 Government National Mortgage Assn. 4.00% 2040 Government National Mortgage Assn. 4.00% 2040 Government National Mortgage Assn. 4.00% 2040 Government National Mortgage Assn. 4.00% 2040 Government National Mortgage Assn. 4.00% 2040 Government National Mortgage Assn. 4.00% 2040 Government National Mortgage Assn. 4.00% 2040 Government National Mortgage Assn. 4.00% 2040 Government National Mortgage Assn. 4.00% 2040 Government National Mortgage Assn. 4.00% 2040 Government National Mortgage Assn. 4.00% 2040 Government National Mortgage Assn. 4.00% 2040 Government National Mortgage Assn. 4.00% 2040 Government National Mortgage Assn. 4.50% 2040 Government National Mortgage Assn. 4.50% 2040 Government National Mortgage Assn. 4.50% 2040 Government National Mortgage Assn. 5.00% 2040 Government National Mortgage Assn. 5.00% 2040 Government National Mortgage Assn. 5.00% 2040 Government National Mortgage Assn. 5.00% 2040 Government National Mortgage Assn. 4.00% 2041 Government National Mortgage Assn. 4.50% 2041 Government National Mortgage Assn. 5.816% 2058 Government National Mortgage Assn., Series 2003, 6.116% 2058 Government National Mortgage Assn. 6.172% 2058 Government National Mortgage Assn. 6.205% 2058 Government National Mortgage Assn. 6.22% 2058 CS First Boston Mortgage Securities Corp., Series 2002-30, Class I-A-1, 7.50% 2032 CS First Boston Mortgage Securities Corp., Series 2002-34, Class I-A-1, 7.50% 2032 CS First Boston Mortgage Securities Corp., Series 2003-21, Class V-A-1, 6.50% 2033 CS First Boston Mortgage Securities Corp., Series 2001-CKN5, Class A-4, 5.435% 2034 CS First Boston Mortgage Securities Corp., Series 2001-CK6, Class A-3, 6.387% 2036 CS First Boston Mortgage Securities Corp., Series 2004-C5, Class A-2, 4.183% 2037 CS First Boston Mortgage Securities Corp., Series 2004-C5, Class A-3, 4.499% 2037 CS First Boston Mortgage Securities Corp., Series 2002-CKN2, Class A-3, 6.133% 2037 CS First Boston Mortgage Securities Corp., Series 2005-C5, Class A-3, 5.10% 20385 CS First Boston Mortgage Securities Corp., Series 2006-C5, Class A-3, 5.311% 2039 CS First Boston Mortgage Securities Corp., Series 2006-C1, Class A-AB, 5.422% 20395 CS First Boston Mortgage Securities Corp., Series 2007-C4, Class A-4, 5.799% 20395 CS First Boston Mortgage Securities Corp., Series 2005-C6, Class A-3, 5.23% 20405 Fannie Mae 6.00% 2041 Greenwich Capital Commercial Funding Corp., Series 2005-GG5, Class A-2, 5.117% 2037 Greenwich Capital Commercial Funding Corp., Series 2005-GG5, Class A-4-1, 5.243% 20375 Greenwich Capital Commercial Funding Corp., Series 2006-GG7, Class A-4, 5.881% 20385 Greenwich Capital Commercial Funding Corp., Series 2007-GG9, Class A-4, 5.444% 2039 American Tower Trust I, Series 2007-1A, Class A-FX, 5.42% 20373 American Tower Trust I, Series 2007-1A, Class C, 5.615% 20373 American Tower Trust I, Series 2007-1A, Class D, 5.957% 20373 Citigroup-Deutsche Bank Commercial Mortgage Trust, Series 2006-CD3, Class A-5, 5.617% 2048 Banc of America Commercial Mortgage Inc., Series 2005-1, Class A-3, 4.877% 2042 Banc of America Commercial Mortgage Inc., Series 2005-5, Class A-4, 5.115% 20455 Banc of America Commercial Mortgage Inc., Series 2005-5, Class A-3A, 5.12% 20455 Banc of America Commercial Mortgage Inc., Series 2006-2, Class A-3, 5.703% 20455 Banc of America Commercial Mortgage Inc., Series 2006-4, Class A-4, 5.634% 2046 Banc of America Commercial Mortgage Inc., Series 2007-3, Class A-4, 5.624% (undated)5 Wachovia Bank Commercial Mortgage Trust, Series 2002-C2, Class A-3, 4.44% 2034 Wachovia Bank Commercial Mortgage Trust, Series 2005-C22, Class A-2, 5.242% 2044 Wachovia Bank Commercial Mortgage Trust, Series 2005-C22, Class A-4, 5.269% 20445 Wachovia Bank Commercial Mortgage Trust, Series 2006-C23, Class A-PB, 5.446% 2045 Morgan Stanley Capital I Trust, Series 2005-HQ7, Class A-2, 5.202% 20425 Morgan Stanley Capital I Trust, Series 2006-IQ11, Class A-M, 5.734% 20425 American General Mortgage Loan Trust, Series 2006-1, Class A-5, 5.738% 20353,5 American General Mortgage Loan Trust, Series 2010-1A, Class A-1, 5.15% 20583,5 Bank of America 5.50% 20123 Northern Rock PLC 5.625% 20173 Northern Rock PLC 5.625% 2017 ML-CFC Commercial Mortgage Trust, Series 2006-4, Class A-3, 5.172% (undated)5 Thornburg Mortgage Securities Trust, Series 2006-5, Class A-1, 0.307% 20465 DBUBS Mortgage Trust, Series 2011-LC1A, Class A1, 3.742% 20463 Crown Castle Towers LLC, Series 2010-1, Class C, 4.523% 20353 Crown Castle Towers LLC, Series 2010-5, Class C, 4.174% 20373 HBOS Treasury Services PLC 5.00% 20113 HBOS Treasury Services PLC 5.25% 20173 GE Commercial Mortgage Corp., Series 2005-C2, Class A-2, 4.706% 2043 GE Commercial Mortgage Corp., Series 2005-C4, Class A-3A, 5.314% 20455 Bear Stearns Commercial Mortgage Securities Inc., Series 2005-PWR9, Class A-AB, 4.804% 2042 GE Capital Commercial Mortgage Corp., Series 2002-3, Class A-2, 4.996% 2037 GE Capital Commercial Mortgage Corp., Series 2001-3, Class A-2, 6.07% 2038 Banco Bilbao Vizcaya Argentaria, SA 5.75% 20173 Bear Stearns Commercial Mortgage Securities Trust, Series 2006-PWR13, Class A-2, 5.426% 2041 Bear Stearns Commercial Mortgage Securities Trust, Series 2006-PWR13, Class A-4, 5.54% 2041 Merrill Lynch Mortgage Trust, Series 2005-MKB2, Class A-2, 4.806% 2042 Merrill Lynch Mortgage Trust, Series 2005-MCP1, Class A-2, 4.556% 2043 Merrill Lynch Mortgage Trust, Series 2005-MCP1, Class A-4, 4.747% 20435 COBALT CMBS Commercial Mortgage Trust, Series 2006-C1, Class A-2, 5.174% 2048 Washington Mutual Mortgage, WMALT Series 2005-1, Class 5-A-1, 6.00% 2035 J.P. Morgan Chase Commercial Mortgage Securities Trust, Series 2006-LDP8, Class A-4, 5.399% 2045 LB-UBS Commercial Mortgage Trust, Series 2005-C3, Class A-3, 4.647% 2030 LB-UBS Commercial Mortgage Trust, Series 2005-C7, Class A-4, 5.197% 20305 Countrywide Alternative Loan Trust, Series 2004-14T2, Class A-2, 5.50% 2034 Commercial Mortgage Trust, Series 2004-LNB2, Class A-3, 4.221% 2039 Cendant Mortgage Capital LLC, Series 2003-5P, Class A-3, 4.903% 20193,5 Bear Stearns ARM Trust, Series 2003-8, Class III-A, 2.787% 20345 Salomon Brothers Commercial Mortgage Trust, Series 2001-C2, Class A-3, 6.499% 2036 Banc of America Mortgage Securities Inc., Series 2004-B, Class 1-A1, 2.747% 20345 BONDS & NOTES OF U.S. GOVERNMENT & GOVERNMENT AGENCIES — 5.95% U.S. Treasury 1.125% 2011 U.S. Treasury 4.625% 2011 U.S. Treasury 0.625% 2012 U.S. Treasury 0.625% 2012 U.S. Treasury 1.875% 2012 U.S. Treasury 4.25% 2012 U.S. Treasury 4.375% 2012 U.S. Treasury 4.875% 2012 U.S. Treasury 4.875% 2012 U.S. Treasury 0.625% 2013 U.S. Treasury 0.625% 2013 U.S. Treasury 1.125% 2013 U.S. Treasury 2.75% 2013 U.S. Treasury 3.125% 2013 U.S. Treasury 4.25% 2013 U.S. Treasury 1.25% 2014 U.S. Treasury 1.875% 2014 U.S. Treasury 2.375% 2014 U.S. Treasury 4.25% 2014 U.S. Treasury 1.625% 20156 U.S. Treasury 1.875% 20156 U.S. Treasury 2.50% 2015 U.S. Treasury 4.25% 2015 U.S. Treasury 9.875% 2015 U.S. Treasury 10.625% 2015 U.S. Treasury 11.25% 2015 U.S. Treasury 1.50% 2016 U.S. Treasury 1.50% 2016 U.S. Treasury 2.00% 2016 U.S. Treasury 2.125% 2016 U.S. Treasury 4.625% 2016 U.S. Treasury 7.50% 2016 U.S. Treasury 9.25% 2016 U.S. Treasury 3.25% 2017 U.S. Treasury 8.75% 2017 U.S. Treasury 8.875% 2017 U.S. Treasury 2.375% 2018 U.S. Treasury 4.00% 2018 U.S. Treasury 2.125% 20196 U.S. Treasury 8.125% 2019 U.S. Treasury 3.50% 2020 U.S. Treasury 8.75% 2020 U.S. Treasury 8.750% 2020 U.S. Treasury 1.125% 20216 U.S. Treasury 3.125% 2021 U.S. Treasury 8.00% 2021 U.S. Treasury 8.125% 2021 U.S. Treasury 7.125% 2023 U.S. Treasury 6.875% 2025 U.S. Treasury 6.75% 2026 U.S. Treasury 4.375% 2039 U.S. Treasury 3.875% 2040 U.S. Treasury 4.25% 2040 U.S. Treasury 4.375% 2040 U.S. Treasury 4.625% 2040 U.S. Treasury 4.75% 2041 Fannie Mae 5.00% 2011 Fannie Mae, Series 1, 4.75% 2012 Fannie Mae 6.125% 2012 Fannie Mae 2.50% 2014 Fannie Mae 2.75% 2014 Fannie Mae 4.625% 2014 Fannie Mae 5.00% 2015 Fannie Mae 5.375% 2016 Federal Home Loan Bank, Series 363, 4.50% 2012 Federal Home Loan Banks, Series 312, 5.75% 2012 Federal Home Loan Bank 3.625% 2013 Federal Home Loan Bank 5.50% 2014 Freddie Mac 5.75% 2012 Freddie Mac 3.00% 2014 Freddie Mac 5.00% 2014 Freddie Mac 5.50% 2016 United States Government Agency-Guaranteed (FDIC insured), Citigroup Inc. 1.875% 2012 United States Government Agency-Guaranteed (FDIC insured), Citigroup Inc. 1.875% 2012 United States Government Agency-Guaranteed (FDIC insured), Citigroup Inc. 1.875% 2012 United States Government Agency-Guaranteed (FDIC insured), Citigroup Inc. 2.25% 2012 United States Government Agency-Guaranteed (FDIC insured), Goldman Sachs Group, Inc. 0.447% 20125 United States Government Agency-Guaranteed (FDIC insured), Goldman Sachs Group, Inc. 3.25% 2012 CoBank ACB 7.875% 20183 CoBank ACB 0.847% 20223,5 United States Government Agency-Guaranteed (FDIC insured), Ally Financial Inc. 1.75% 2012 United States Government Agency-Guaranteed (FDIC insured), Ally Financial Inc. 2.20% 2012 United States Government Agency-Guaranteed (FDIC insured), General Electric Capital Corp., Series G, 2.125% 2012 United States Government Agency-Guaranteed (FDIC insured), General Electric Capital Corp., Series G, 2.625% 2012 United States Government Agency-Guaranteed (FDIC insured), Bank of America Corp. 2.10% 2012 United States Government Agency-Guaranteed (FDIC insured), Morgan Stanley 2.25% 2012 United States Government Agency-Guaranteed (FDIC insured), JPMorgan Chase & Co. 0.497% 20125 United States Government Agency-Guaranteed (FDIC insured), John Deere Capital Corp. 2.875% 2012 Federal Farm Credit Banks, Consolidated Systemwide Designated Bonds, 3.00% 2014 United States Government Agency-Guaranteed (FDIC insured), Sovereign Bancorp, Inc. 2.75% 2012 US AgBank, junior subordinated 6.11% (undated)3,5 FINANCIALS — 2.92% Prologis, Inc. 7.625% 2014 Prologis, Inc. 6.25% 2017 Prologis, Inc. 6.625% 2018 Prologis, Inc. 7.375% 2019 Prologis, Inc. 6.875% 2020 JPMorgan Chase & Co. 3.40% 2015 JPMorgan Chase & Co. 2.60% 2016 JPMorgan Chase & Co. 3.15% 2016 JPMorgan Chase & Co. 3.45% 2016 JPMorgan Chase & Co. 4.625% 2021 JPMorgan Chase & Co., Series I, junior subordinated 7.90% (undated)5 Wells Fargo & Co. 3.676% 2016 Wells Fargo & Co., Series K, junior subordinated 7.98% (undated)5 Westfield Capital Corp. Ltd., WT Finance (Australia) Pty Ltd. and WEA Finance LLC 5.125% 20143 Westfield Group 7.50% 20143 Westfield Group 5.75% 20153 Westfield Group 5.70% 20163 Westfield Group 7.125% 20183 WEA Finance LLC 4.625% 20213 Goldman Sachs Group, Inc. 3.625% 2016 Goldman Sachs Group, Inc. 5.25% 2021 Goldman Sachs Group, Inc. 6.25% 2041 Bank of America Corp., Series L, 3.625% 2016 Bank of America Corp. 3.75% 2016 Bank of America Corp. 5.75% 2017 Bank of America Corp. 5.625% 2020 Bank of America Corp. 5.00% 2021 Bank of America Corp. 5.875% 2021 NB Capital Trust IV 8.25% 2027 Simon Property Group, LP 6.75% 2014 Simon Property Group, LP 4.20% 2015 Simon Property Group, LP 5.875% 2017 Simon Property Group, LP 6.125% 2018 Morgan Stanley 3.80% 2016 Morgan Stanley, Series F, 5.625% 2019 Morgan Stanley, Series F, 5.75% 2021 Developers Diversified Realty Corp. 5.375% 2012 Developers Diversified Realty Corp. 5.50% 2015 Developers Diversified Realty Corp. 9.625% 2016 Developers Diversified Realty Corp. 7.50% 2017 Developers Diversified Realty Corp. 4.75% 2018 Developers Diversified Realty Corp. 7.875% 2020 HBOS PLC 6.75% 20183 Lloyds TSB Bank PLC 6.375% 2021 HBOS PLC 6.00% 20333 Monumental Global Funding 5.50% 20133 Monumental Global Funding III 0.449% 20143,5 Monumental Global Funding III 5.25% 20143 Citigroup Inc. 4.587% 2015 Citigroup Inc. 3.953% 2016 Citigroup Inc. 8.50% 2019 Capital One Bank 6.50% 2013 Capital One Capital III 7.686% 20365 Capital One Capital V 10.25% 2039 Société Générale 5.75% 20163 Société Générale 5.20% 20213 Société Générale, junior subordinated 5.922% (undated)3,5 AXA SA, Series B, junior subordinated 6.379% (undated)3,5 AXA SA, junior subordinated 6.463% (undated)3,5 Hospitality Properties Trust 6.75% 2013 Hospitality Properties Trust 5.125% 2015 Hospitality Properties Trust 6.30% 2016 Hospitality Properties Trust 6.70% 2018 PNC Funding Corp. 5.40% 2014 PNC Funding Corp. 4.25% 2015 PNC Preferred Funding Trust I, junior subordinated 6.517% (undated)3,5 PNC Preferred Funding Trust III, junior subordinated 8.70% (undated)3,5 CNA Financial Corp. 5.85% 2014 CNA Financial Corp. 6.50% 2016 CNA Financial Corp. 7.35% 2019 BNP Paribas 4.80% 20153 BNP Paribas 5.00% 2021 BNP Paribas, junior subordinated 7.195% (undated)3,5 New York Life Global Funding 5.25% 20123 New York Life Global Funding 4.65% 20133 New York Life Global Funding 2.45% 20163 Regions Financial Corp. 6.375% 2012 Regions Financial Corp. 4.875% 2013 Regions Financial Corp. 7.75% 2014 Regions Financial Corp. 5.75% 2015 UBS AG 1.253% 20145 UBS AG 2.25% 2014 UBS AG 3.875% 2015 UBS AG 5.875% 2017 UBS AG 7.75% 2026 Prudential Financial, Inc., Series D, 5.15% 2013 PRICOA Global Funding I 5.30% 20133 Prudential Holdings, LLC, Series C, 8.695% 20233,4 Royal Bank of Scotland Group PLC 5.00% 2014 Royal Bank of Scotland PLC 4.875% 2015 Royal Bank of Scotland Group PLC 4.375% 2016 Royal Bank of Scotland PLC 6.125% 2021 Kimco Realty Corp. 6.00% 2012 Pan Pacific Retail Properties, Inc. 6.125% 2013 Kimco Realty Corp., Series C, 4.82% 2014 Kimco Realty Corp., Series C, 5.783% 2016 Kimco Realty Corp. 4.30% 2018 Liberty Mutual Group Inc. 5.75% 20143 Liberty Mutual Group Inc. 6.70% 20163 Liberty Mutual Group Inc. 6.50% 20353 Barclays Bank PLC 5.14% 2020 ACE INA Holdings Inc. 5.875% 2014 ACE INA Holdings Inc. 2.60% 2015 ACE INA Holdings Inc. 5.70% 2017 ACE Capital Trust II 9.70% 2030 MetLife Global Funding I 5.125% 20133 MetLife Global Funding I 5.125% 20143 MetLife Global Funding I 2.50% 20153 Northern Trust Corp. 4.625% 2014 Northern Trust Corp. 5.85% 20173 HVB Funding Trust I, junior subordinated 8.741% 20313 HVB Funding Trust III, junior subordinated 9.00% 20313 SLM Corp., Series A, 5.40% 2011 Genworth Global Funding Trust, Series 2007-C, 5.25% 2012 QBE Capital Funding II LP 6.797% (undated)3,5 ERP Operating LP 6.584% 2015 ERP Operating LP 5.125% 2016 ERP Operating LP 5.75% 2017 HSBC Bank PLC 2.00% 20143 HSBC Bank PLC 3.50% 20153 HSBC Bank PLC 4.75% 20213 UnumProvident Finance Co. PLC 6.85% 20153 Unum Group 7.125% 2016 Santander Issuances, SA Unipersonal 6.50% 20193,5 Lazard Group LLC 7.125% 2015 Standard Chartered PLC 3.85% 20153 Standard Chartered PLC 3.20% 20163 Brandywine Operating Partnership, LP 5.75% 2012 Brandywine Operating Partnership, LP 5.40% 2014 Intesa Sanpaolo SpA 6.50% 20213 American Express Co. 6.15% 2017 UDR, Inc., Series A, 5.25% 2015 Berkshire Hathaway Inc. 2.125% 2013 Berkshire Hathaway Inc. 3.20% 2015 Discover Financial Services 6.45% 2017 Discover Financial Services 10.25% 2019 BBVA Bancomer SA 4.50% 20163 BBVA Bancomer SA 6.50% 20213 Chubb Corp., junior subordinated 6.375% 20675 NASDAQ OMX Group, Inc. 5.25% 2018 Principal Life Insurance Co. 6.25% 20123 TIAA Global Markets 4.95% 20133 Nordea Bank, Series 2, 3.70% 20143 ENERGY — 1.16% Gazprom OJSC 5.092% 20153 Gazprom OJSC, Series 9, 6.51% 2022 Gazprom OJSC 7.288% 2037 Gazprom OJSC 7.288% 20373 Kinder Morgan Energy Partners LP 5.85% 2012 Kinder Morgan Energy Partners LP 7.125% 2012 Kinder Morgan Energy Partners LP 5.00% 2013 Kinder Morgan Energy Partners LP 5.125% 2014 Kinder Morgan Energy Partners LP 3.50% 2016 Kinder Morgan Energy Partners LP 6.00% 2017 Kinder Morgan Energy Partners LP 5.30% 2020 Kinder Morgan Energy Partners LP 6.95% 2038 Enbridge Inc. 5.80% 2014 Enbridge Inc. 4.90% 2015 Enbridge Inc. 5.60% 2017 Devon Financing Corp., ULC 6.875% 2011 Devon Energy Corp. 5.625% 2014 Devon Energy Corp. 4.00% 2021 Enbridge Energy Partners, LP 5.35% 2014 Enbridge Energy Partners, LP, Series B, 6.50% 2018 Enbridge Energy Partners, LP 9.875% 2019 Enbridge Energy Partners, LP 5.20% 2020 Anadarko Petroleum Corp. 6.375% 2017 Anadarko Petroleum Corp. 8.70% 2019 PTT Exploration & Production Ltd 5.692% 20213 Williams Partners L.P. and Williams Partners Finance Corp. 3.80% 2015 Williams Partners L.P. 4.125% 2020 Williams Partners L.P. and Williams Partners Finance Corp. 5.25% 2020 BP Capital Markets PLC 3.125% 2012 BP Capital Markets PLC 5.25% 2013 Husky Energy Inc. 6.25% 2012 Husky Energy Inc. 5.90% 2014 Husky Energy Inc. 6.20% 2017 Husky Energy Inc. 7.25% 2019 Ras Laffan Liquefied Natural Gas III 5.50% 2014 Ras Laffan Liquefied Natural Gas III 5.50% 20143 Ras Laffan Liquefied Natural Gas III 6.75% 20193 Ras Laffan Liquefied Natural Gas II 5.298% 20203,4 Pemex Project Funding Master Trust 5.75% 2018 Pemex Project Funding Master Trust, Series 13, 6.625% 2035 TransCanada PipeLines Ltd. 6.50% 2018 TransCanada PipeLines Ltd., junior subordinated 6.35% 20675 QGOG Atlantic/Alaskan Rigs Ltd. 5.25% 20183,4 Woodside Finance Ltd. 4.60% 20213 Shell International Finance BV 4.00% 2014 Shell International Finance BV 4.30% 2019 Total Capital Canada Ltd. 1.625% 2014 Total Capital SA 3.00% 2015 Total Capital SA 3.125% 2015 Total Capital SA 4.45% 2020 StatoilHydro ASA 2.90% 2014 StatoilHydro ASA 5.25% 2019 Reliance Holdings Ltd. 4.50% 20203 Chevron Corp. 3.95% 2014 Chevron Corp. 4.95% 2019 Spectra Energy Partners, LP 2.95% 2016 Spectra Energy Partners 4.60% 2021 Enterprise Products Operating LLC 5.20% 2020 Odebrecht Drilling Norbe VIII/IX Ltd 6.35% 20213,4 Petrobras International 5.375% 2021 Apache Corp. 6.00% 2013 CONSUMER DISCRETIONARY — 0.69% Staples, Inc. 9.75% 2014 Time Warner Inc. 5.875% 2016 Time Warner Companies, Inc. 7.25% 2017 Time Warner Inc. 4.75% 2021 Time Warner Inc. 6.25% 2041 Time Warner Cable Inc. 6.20% 2013 Time Warner Cable Inc. 7.50% 2014 Time Warner Cable Inc. 8.25% 2014 Time Warner Cable Inc. 8.75% 2019 Time Warner Cable Inc. 5.00% 2020 Comcast Corp. 5.85% 2015 Comcast Corp. 6.30% 2017 Comcast Corp. 5.875% 2018 Comcast Corp. 6.45% 2037 Comcast Corp. 6.40% 2038 Comcast Corp. 6.40% 2040 NBC Universal, Inc. 2.10% 20143 NBC Universal, Inc. 5.15% 20203 NBC Universal, Inc. 4.375% 20213 DaimlerChrysler North America Holding Corp., Series E, 5.75% 2011 DaimlerChrysler North America Holding Corp. 7.30% 2012 Daimler Finance NA LLC 1.95% 20143 Daimler Finance NA LLC 3.00% 20163 News America Holdings Inc. 9.25% 2013 News America Holdings Inc. 8.00% 2016 News America Inc. 4.50% 20213 News America Inc. 6.65% 2037 News America Inc. 6.15% 20413 Target Corp. 6.00% 2018 Home Depot, Inc. 5.25% 2013 Home Depot, Inc. 4.40% 2021 Johnson Controls, Inc. 1.75% 2014 Cox Communications, Inc. 7.125% 2012 Cox Communications, Inc. 4.625% 2013 Cox Communications, Inc. 5.45% 2014 Marriott International, Inc., Series I, 6.375% 2017 Macy’s Retail Holdings, Inc. 8.125% 20155 Walt Disney Co. 4.70% 2012 Thomson Reuters Corp. 6.50% 2018 Nordstrom, Inc. 6.75% 2014 Marks and Spencer Group PLC 6.25% 20173 J.C. Penney Co., Inc. 7.65% 2016 Volkswagen International Finance NV 2.875% 20163 Volkswagen International Finance NV 4.00% 20203 Banque PSA Finance 5.75% 20213 Hyundai Capital America 3.75% 20163 HEALTH CARE — 0.68% Roche Holdings Inc. 5.00% 20143 Roche Holdings Inc. 6.00% 20193 Pfizer Inc 6.20% 2019 Schering-Plough Corp. 6.00% 2017 Biogen Idec Inc. 6.00% 2013 Express Scripts Inc. 5.25% 2012 Express Scripts Inc. 6.25% 2014 Express Scripts Inc. 3.125% 2016 Novartis Capital Corp. 4.125% 2014 Novartis Securities Investment Ltd. 5.125% 2019 UnitedHealth Group Inc. 5.50% 2012 UnitedHealth Group Inc. 4.875% 2013 UnitedHealth Group Inc. 6.00% 2017 UnitedHealth Group Inc. 3.875% 2020 UnitedHealth Group Inc. 4.70% 2021 Cardinal Health, Inc. 5.50% 2013 Cardinal Health, Inc. 4.00% 2015 Cardinal Health, Inc. 5.80% 2016 WellPoint, Inc. 5.875% 2017 Boston Scientific Corp. 5.125% 2017 Boston Scientific Corp. 6.00% 2020 Sanofi-aventis SA 0.556% 20145 AstraZeneca PLC 5.40% 2012 Johnson & Johnson 0.348% 20145 GlaxoSmithKline Capital Inc. 5.65% 2018 Abbott Laboratories 5.875% 2016 McKesson Corp. 3.25% 2016 McKesson Corp. 4.75% 2021 Aetna Inc. 3.95% 2020 Amgen Inc. 2.30% 2016 TELECOMMUNICATION SERVICES — 0.57% MTS International Funding Ltd. 8.625% 20203 MTS International Funding Ltd. 8.625% 2020 Vodafone Group PLC 5.375% 2015 Vodafone Group PLC, Term Loan, 6.875% 20154,7,8,9 Vodafone Group PLC 5.75% 2016 Vodafone Group PLC 5.625% 2017 Verizon Global Funding Corp. 7.375% 2012 Verizon Communications Inc. 7.375% 2013 Verizon Communications Inc. 5.50% 2017 Verizon Communications Inc. 8.75% 2018 Verizon Communications Inc. 4.60% 2021 América Móvil, SAB de CV 5.00% 2020 América Móvil, SAB de CV 8.46% 2036 MXN286,500 PCCW-HKT Capital Ltd. 8.00% 20113,5 $ Deutsche Telekom International Finance BV 6.75% 2018 Telefónica Emisiones, SAU 6.421% 2016 SBC Communications Inc. 5.875% 2012 AT&T Inc. 2.95% 2016 Koninklijke KPN NV 8.375% 2030 Singapore Telecommunications Ltd. 6.375% 2011 Singapore Telecommunications Ltd. 6.375% 20113 American Tower Corp. 7.00% 2017 Telecom Italia Capital SA 6.999% 2018 INDUSTRIALS — 0.48% Continental Airlines, Inc., Series 1998-1, Class A, 6.648% 20194 Continental Airlines, Inc., Series 1997-4, Class A, 6.90% 20194 Continental Airlines, Inc., Series 2001-1, Class A-1, 6.703% 20224 Continental Airlines, Inc., Series 2000-2, Class A-1, 7.707% 20224 Continental Airlines, Inc., Series 2000-1, Class A-1, 8.048% 20224 American Airlines, Inc., Series 2001-2, Class A-2, 7.858% 20134 Burlington Northern Santa Fe LLC 7.00% 2014 Burlington Northern Santa Fe LLC 5.65% 2017 Burlington Northern Santa Fe LLC 4.70% 2019 BNSF Funding Trust I 6.613% 20555 Canadian National Railway Co. 4.40% 2013 Canadian National Railway Co. 4.95% 2014 Canadian National Railway Co. 5.55% 2018 Danaher Corp. 1.30% 2014 Danaher Corp. 2.30% 2016 Danaher Corp. 3.90% 2021 Koninklijke Philips Electronics NV 4.625% 2013 Union Pacific Corp. 6.50% 2012 Union Pacific Corp. 5.125% 2014 Union Pacific Corp. 4.163% 20223 General Electric Capital Corp. 4.375% 2020 General Electric Co. 5.50% PINES 2035 Volvo Treasury AB 5.95% 20153 Atlas Copco AB 5.60% 20173 Norfolk Southern Corp. 5.75% 2016 Hutchison Whampoa International Ltd. 6.50% 20133 Odebrecht Finance Ltd 7.00% 2020 Odebrecht Finance Ltd 6.00% 20233 Republic Services, Inc. 3.80% 2018 United Technologies Corp. 4.50% 2020 Delta Air Lines, Inc., Series 2001-1, Class A-2, 7.111% 20134 Raytheon Co. 6.75% 2018 Lockheed Martin Corp. 4.121% 2013 BAE Systems Holdings Inc. 4.95% 20143 Caterpillar Financial Services Corp., Series F, 4.85% 2012 Waste Management, Inc. 5.00% 2014 UTILITIES — 0.48% Pennsylvania Electric Co. 6.05% 2017 Cleveland Electric Illuminating Co. 8.875% 2018 Nevada Power Co., General and Refunding Mortgage Notes, Series I, 6.50% 2012 Sierra Pacific Power Co., General and Refunding Mortgage Notes, Series Q, 5.45% 2013 Nevada Power Co., General and Refunding Mortgage Notes, Series M, 5.95% 2016 Nevada Power Co., General and Refunding Mortgage Notes, Series S, 6.50% 2018 CenterPoint Energy Houston Electric, LLC, General Mortgage Bonds, Series U, 7.00% 2014 Centerpoint Energy, Inc., Series B, 6.85% 2015 CenterPoint Energy Resources Corp. 4.50% 20213 Consumers Energy Co., First Mortgage Bonds, 5.15% 2017 Consumers Energy Co., First Mortgage Bonds, 6.125% 2019 Consumers Energy Co., First Mortgage Bonds, 6.70% 2019 National Grid PLC 6.30% 2016 Teco Finance, Inc. 6.75% 2015 Teco Finance, Inc. 5.15% 2020 HKCG Finance Ltd. 6.25% 2018 HKCG Finance Ltd. 6.25% 20183 Scottish Power PLC 5.375% 2015 Pacific Gas and Electric Co. 6.25% 2013 MidAmerican Energy Co. 5.95% 2017 Public Service Co. of Colorado, First Collateral Trust Bonds, Series No. 12, 4.875% 2013 Public Service Co. of Colorado 5.80% 2018 Public Service Co. of Colorado 5.125% 2019 Allegheny Energy Supply Co., LLC 8.25% 20123 Commonwealth Edison Co., First Mortgage Bonds, Series 105, 5.40% 2011 Electricité de France SA 4.60% 20203 Progress Energy, Inc. 7.05% 2019 CONSUMER STAPLES — 0.46% Anheuser-Busch InBev NV 2.50% 2013 Anheuser-Busch InBev NV 0.609% 20145 Anheuser-Busch InBev NV 1.50% 2014 Anheuser-Busch InBev NV 3.625% 2015 Anheuser-Busch InBev NV 4.125% 2015 Anheuser-Busch InBev NV 6.875% 2019 Anheuser-Busch InBev NV 5.00% 2020 Anheuser-Busch InBev NV 5.375% 2020 Kroger Co. 6.75% 2012 Kroger Co. 5.00% 2013 Kroger Co. 7.50% 2014 Kroger Co. 6.40% 2017 Altria Group, Inc. 9.70% 2018 Altria Group, Inc. 4.75% 2021 Wal-Mart Stores, Inc. 4.25% 2013 Wal-Mart Stores, Inc., Series 1994-A2, 8.85% 20154 Wal-Mart Stores, Inc. 2.80% 2016 Wal-Mart Stores, Inc. 5.80% 2018 Delhaize Group 5.875% 2014 Delhaize Group 6.50% 2017 Safeway Inc. 6.25% 2014 Safeway Inc. 5.00% 2019 Safeway Inc. 3.95% 2020 PepsiCo, Inc. 3.10% 2015 PepsiCo, Inc. 2.50% 2016 General Mills, Inc. 0.611% 20145 Coca-Cola Co. 1.50% 2015 Coca-Cola Co. 3.15% 2020 Tesco PLC 5.50% 20173 Kraft Foods Inc. 2.625% 2013 BONDS & NOTES OF GOVERNMENTS & GOVERNMENT AGENCIES OUTSIDE THE U.S. — 0.45% German Government, Series 8, 4.75% 2040 € $ Australia Government Agency-Guaranteed, National Australia Bank 0.746% 20143,5 $ Australia Government Agency-Guaranteed, National Australia Bank 3.375% 20143 France Government Agency-Guaranteed, Société Finance 2.25% 20123 France Government Agency-Guaranteed, Société Finance 3.375% 20143 New Zealand Government Agency-Guaranteed, Westpac Securities Co. 2.50% 20123 New Zealand Government Agency-Guaranteed, Westpac Securities Co. 3.45% 20143 United Mexican States Government, Series M30, 10.00% 2036 MXN212,700 Russian Federation 7.50% 20304 $ Australia Government Agency-Guaranteed, Commonwealth Bank of Australia 0.747% 20143,5 United Kingdom Government Agency-Guaranteed, Lloyds TSB Bank PLC 2.80% 20123 Denmark Government Agency-Guaranteed, Danske Bank 0.608% 20123,5 Hungarian Government 6.25% 2020 Corporación Andina de Fomento 6.875% 2012 Denmark Government Agency-Guaranteed, Danish Finance Co. 2.45% 20123 ASSET-BACKED OBLIGATIONS4 — 0.41% AmeriCredit Automobile Receivables Trust, Series 2007-C-M, Class A-4-A, MBIA insured, 5.55% 2014 AmeriCredit Automobile Receivables Trust, Series 2007-D-F, Class A-4-A, FSA insured, 5.56% 2014 PG&E Energy Recovery Funding LLC, Series 2005-2, Class A-2, 5.03% 2014 PG&E Energy Recovery Funding LLC, Series 2005-2, Class A-3, 5.12% 2014 Mercedes-Benz Auto Lease Trust, Series 2011-1A, Class A3, 1.18% 20133 Chase Issuance Trust, Series 2007-A9, Class A, 0.217% 20145 Hertz Vehicle Financing LLC, Rental Car Asset-backed Notes, Series 2009-2A, Class A-2, 5.29% 20163 AEP Texas Central Transitioning Funding II LLC, Secured Transition Bonds, Series A, Class A-3, 5.09% 2017 CPS Auto Receivables Trust, Series 2006-B, Class A-4, MBIA insured, 5.81% 20123 CPS Auto Receivables Trust, Series 2007-A, Class A-4, MBIA insured, 5.05% 20133 CPS Auto Receivables Trust, Series 2006-D, Class A-4, FSA insured, 5.115% 20133 CPS Auto Receivables Trust, Series 2007-TFC, Class A-2, XLCA insured, 5.25% 20133 Ford Credit Auto Owner Trust, Series 2008-A, Class A-4, 4.37% 2012 Prestige Auto Receivables Trust, Series 2007-1, Class A-3, FSA insured, 5.58% 20143 CenterPoint Energy Transition Bond Co. III, LLC, Series 2008, Class A-1, 4.192% 2020 CWABS, Inc., Series 2004-15, Class AF-6, 4.613% 2035 Citibank Credit Card Issuance Trust, Series 2008, Class C6, 6.30% 2014 Nissan Auto Receivables Owner Trust, Series 2008-A, Class A-4, 4.28% 2014 PE Environmental Funding LLC, Series 2007-A, Class A-1, 4.982% 2016 FPL Recovery Funding LLC, Series 2007-A, Class A-2, 5.044% 2015 CarMax Auto Owner Trust, Series 2008-2, Class A-3a, 4.99% 2012 CarMax Auto Owner Trust, Series 2007-3, Class B, 6.12% 2013 IndyMac Home Equity Mortgage Loan Asset-backed Trust, Series 2007-H1, Class A-1, FSA insured, 0.347% 20375 Long Beach Acceptance Auto Receivables Trust, Series 2007-A, Class A-4, FSA insured, 5.025% 2014 Honda Auto Receivables Owner Trust, Series 2011-1, Class A-4, 1.80% 2017 RAMP Trust, Series 2004-RS12, Class A-I-6, 4.547% 2034 Vanderbilt Mortgage and Finance, Inc., Series 2000-D, Class A-4, 7.715% 2027 Vanderbilt Mortgage and Finance, Inc., Series 2001-A, Class B-2, 9.14% 2031 MBNA Credit Card Master Note Trust, Series 2004-8, Class A, 0.337% 20145 GE SeaCo Finance SRL, Series 2004-1, Class A, AMBAC insured, 0.487% 20193,5 Impac CMB Grantor Trust, Series 2004-6, Class 1-A-1, 0.987% 20345 Impac CMB Grantor Trust, Series 2004-6, Class M-2, 1.087% 20345 Conseco Finance Securitizations Corp., Series 2002-2, Class A-2, 6.03% 2033 RSB BondCo LLC, Series A, Class A-1, 5.47% 2014 MATERIALS — 0.36% Dow Chemical Co. 7.60% 2014 Dow Chemical Co. 5.70% 2018 POSCO 4.25% 20203 POSCO 5.25% 20213 ArcelorMittal 5.375% 2013 ArcelorMittal 3.75% 2016 ArcelorMittal 9.85% 2019 ArcelorMittal 5.25% 2020 ArcelorMittal 5.50% 2021 Rio Tinto Finance (USA) Ltd. 8.95% 2014 Rio Tinto Finance (USA) Ltd. 2.50% 2016 Rio Tinto Finance (USA) Ltd. 9.00% 2019 Cliffs Natural Resources Inc. 4.875% 2021 International Paper Co. 7.95% 2018 International Paper Co. 7.50% 2021 BHP Billiton Finance (USA) Ltd. 5.50% 2014 E.I. du Pont de Nemours and Co. 5.00% 2013 E.I. du Pont de Nemours and Co. 0.667% 20145 E.I. du Pont de Nemours and Co. 5.25% 2016 Teck Resources Ltd. 3.15% 2017 Arbermarle Corp. 5.10% 2015 ICI Wilmington, Inc. 5.625% 2013 Yara International ASA 7.875% 20193 Airgas, Inc. 7.125% 2018 Praxair, Inc. 4.375% 2014 Potash Corp. of Saskatchewan Inc. 5.875% 2036 INFORMATION TECHNOLOGY — 0.22% National Semiconductor Corp. 6.15% 2012 National Semiconductor Corp. 6.60% 2017 KLA-Tencor Corp. 6.90% 2018 Cisco Systems, Inc. 0.499% 20145 Cisco Systems, Inc. 4.95% 2019 Cisco Systems, Inc. 4.45% 2020 Electronic Data Systems Corp., Series B, 6.00% 20135 Hewlett-Packard Co. 0.654% 20145 Hewlett-Packard Co. 1.55% 2014 International Business Machines Corp. 1.95% 2016 International Business Machines Corp. 2.00% 2016 International Business Machines Corp. 5.70% 2017 Google Inc. 1.25% 2014 MUNICIPALS — 0.02% State of Illinois, General Obligation Bonds, Taxable Build America Bonds, Series 2010-3, 5.727% 2020 State of South Dakota, Educational Enhancement Funding Corp., Tobacco Settlement Asset-backed Bonds, Series 2002-A, Class A, 6.72% 2025 Total bonds & notes (cost: $16,078,817,000) Short-term securities — 3.95% Freddie Mac 0.10%–0.21% due 11/7/2011–5/7/2012 Fannie Mae 0.12%–0.21% due 8/8/2011–6/18/2012 Jupiter Securitization Co., LLC 0.12%–0.17% due 8/4–8/25/20113 Falcon Asset Securitization Co., LLC 0.17% due 9/19/–10/4/20113 Coca-Cola Co. 0.13%–0.22% due 8/12–11/3/20113 U.S. Treasury Bills 0.097%–0.225% due 11/17/2011–5/3/2012 Variable Funding Capital Company LLC 0.15%–0.17% due 8/10–9/16/20113 Texas Instruments Inc. 0.12%–0.15% due 10/17–11/14/20113 Federal Home Loan Bank 0.17%–0.331% due 12/5/2011–3/19/2012 General Electric Co. 0.05% due 8/1/2011 General Electric Capital Corp. 0.06% due 8/11/2011 NetJets Inc. 0.07% due 8/11/20113 Straight-A Funding LLC 0.16% due 9/20/20113 Johnson & Johnson 0.20% due 8/29/20113 Federal Farm Credit Banks 0.32% due 12/27/2011 Private Export Funding Corp. 0.27% due 10/3/20113 Abbott Laboratories 0.13% due 8/9/20113 Hewlett-Packard Co. 0.06% due 8/8/20113 Medtronic Inc. 0.16% due 9/9/20113 ExxonMobil Corp. 0.03% due 8/11/2011 Total short-term securities (cost: $3,088,813,000) Total investment securities (cost: $72,030,188,000) Other assets less liabilities ) Net assets $ As permitted by U.S. Securities and Exchange Commission regulations, “Miscellaneous” securities include holdings in their first year of acquisition that have not previously been publicly disclosed. 1The fund owns 5% or more of the outstanding voting shares of this company. See the table on the next page for additional information. 2Security did not produce income during the last 12 months. 3Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities was $3,082,355,000, which represented 3.94% of the net assets of the fund. 4Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. 5Coupon rate may change periodically. 6Index-linked bond whose principal amount moves with a government price index. 7Payment in kind; the issuer has the option of paying additional securities in lieu of cash. 8Loan participations and assignments; may be subject to legal or contractual restrictions on resale. The total value of all such loans was $53,578,000, which represented .07% of the net assets of the fund. 9Valued under fair value procedures adopted by authority of the board of trustees. The total value of all such securities was $53,578,000, which represented .07% of the net assets of the fund. Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund’s holdings in that company represent 5% or more of the outstanding voting shares. Further details on these holdings and related transactions during the nine months ended July 31, 2011, appear below. Beginning shares Additions Reductions Ending shares Dividend income ) Value of affliliates at 7/31/2011 ) Link Real Estate Investment Trust* — $ $ MAp Group — CapitaCommercial Trust — Elisa Oyj, Class A* — Ascendas Real Estate Investment Trust Fidelity National Financial, Inc. — — FirstGroup PLC — — RPM International, Inc. — — Siliconware Precision Industries Co., Ltd. — Vtech Holdings Ltd.* — William Hill PLC — — Ratchaburi Electricity Generating Holding PCL — — Ratchaburi Electricity Generating Holding PCL, nonvoting depository receipt — Hays PLC Greene King PLC — Mapletree Industrial Trust* — Electricity Generating PCL — Electricity Generating PCL, nonvoting depository receipt — — — Astoria Financial Corp.* — Frasers Centrepoint Trust — — CapitaRetail China Trust — — Ekornes ASA — — Cache Logistics Trust — — CenturyLink, Inc.† — Chimera Investment Corp.† — — Colony Financial, Inc.† — — — Go-Ahead Group PLC† — — OPAP SA† — — Singapore Post Private Ltd.† — — Starwood Property Trust, Inc.† — — — $ $ *This security was an unaffiliated issuer in its initial period of acquisition at 10/31/2010; it was not publicly disclosed. †Unaffiliated issuer at 7/31/2011. Valuation disclosures The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines the net asset value of each share class as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Security transactions are recorded by the fund as of the date the trades are executed with brokers. Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates in effect on the valuation date. Methods and inputs — The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market on which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time, or relevant local time for securities trading outside U.S. time zones,from one or morepricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information Municipal securities Standard inputs and, for certain distressed securities, cash flows or liquidation values using a net present value calculation based on inputs that include, but are not limited to, financial statements and debt contracts Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund’s board of trustees. Market quotations may be considered unreliable if events occur that materially affect the value of securities (particularly equity securities trading outside the U.S.) between the close of trading in those securities and the close of regular trading on the New York Stock Exchange. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications — The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values arebased on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.The following table presents the fund’s valuation levels as of July 31, 2011 (dollars in thousands): Investment securities: Level 1 Level 2 Level 3 Total Common stocks: Consumer staples $ $
